 


109 HR 3336 IH: Safe Aviation and Flight Enhancement Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3336 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Duncan (for himself, Mr. Baker, Mr. Gordon, Mr. Rogers of Kentucky, Mr. Terry, Mr. Etheridge, Mr. Ford, Mr. Boozman, Mr. Price of North Carolina, Mr. Capuano, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Secretary of Transportation to issue a regulation requiring the installation of a second cockpit voice recorder and digital flight data recorder system that utilizes combination deployable recorder technology in each commercial passenger aircraft, currently required to carry each of those recorders. 
 
 
1.Short titleThis Act may be cited as the Safe Aviation and Flight Enhancement Act of 2005. 
2.FindingsCongress finds the following: 
(1)The events of September 11, 2001, demonstrated that the United States needs to do more to ensure the survivability and quick retrieval of critical flight data and cockpit voice recording units aboard commercial aircraft. 
(2)Increased national security threats to commercial airliners demand that the United States do everything possible to better secure the safety of our passengers by ensuring the quick and complete recovery of critical flight data from commercial air disasters for immediate analysis of potential terrorism and to avoid unnecessary grounding of our commercial air fleet. 
(3)In light of new commercial aviation advances, including increased polar flights, increased air traffic overwater, and the onset of free flight, there is increased potential for more difficult location and recovery of fixed flight recorder and cockpit voice recorder units. 
(4)Hundreds of millions of dollars are unnecessarily expended to locate and recover black boxes, especially in underwater investigations, despite existing deployable recorder technology currently used by the United States Armed Forces, which would allow us to avoid such unnecessary and wasteful costs. 
(5)It is in the public’s best interest to accomplish these improvements by installing a second set of cockpit voice and digital flight data recorders that utilize a combined cockpit voice recorder, digital flight data recorder, and emergency locator transmitter system designed to eject from the rear of the aircraft at the moment of an accident, so that the system will avoid the direct impact forces of the crash, avoid becoming ensnarled in the wreckage or fire intensity of the crash site, and float indefinitely on water. 
(6)The Navy’s successful experience since 1993 with deployable technology indicates that transfer of the commercial version of this technology into the commercial sector provides an obvious way to help us meet our goals to increase the survivability and retrieval of recorders while reducing the time and cost of a mishap, investigation, search, rescue, and recovery. 
(7)Valuable time is lost searching for fixed flight data recorders in the wreckage of a crash site, especially at the bottom of the ocean, and critical data is unnecessarily lost in incidents in which the black boxes do not survive the crash circumstances, as is evident in reviewing some of our most recent and devastating air incidents, including the following: 
(A)Neither the flight data or cockpit voice recorder was recovered from American Airlines Flight 11 and United Airlines Flight 175 that were used in the World Trade Center attacks on September 11, 2001. 
(B)It took 3 days to recover the flight data and cockpit voice recorders from American Airlines Flight 77 that was used in the Pentagon attack on September 11, 2001. In addition, the cockpit voice recorder was damaged beyond repair, rendering no information. 
(C)It took 13 days to locate the cockpit voice recorder and 9 days to recover the flight data recorder from the air disaster involving Egypt Air Flight 990 in the vicinity of Nantucket, Massachusetts, air disaster on October 31, 1999. 
(D)With respect to Swiss Air Flight 111 International in Halifax, Canada, on September 2, 1998, it took search teams 9 days to locate the cockpit voice recorder and 4 days to recover the flight data recorder. 
(E)In the case of Valuejet Flight 592, which crashed on its way back to the Miami, Florida, airport on May 11, 1996, it took 15 days to recover the cockpit voice recorder, and 2 days to recover the flight data recorder from such flight because the underwater locator beacon failed. 
(F)With respect to TWA Flight 800 which exploded and crashed in the ocean in the vicinity of Moriches, New York, on July 17, 1996, it took 7 days to recover the cockpit voice recorder and flight data recorder. 
3.Regulations requiring deployable recorders and other purposes 
(a)In generalChapter 447 of title 49, United States Code is amended by adding at the end the following: 
 
44729.Installation of additional flight recorders 
(a)Regulations 
(1)In generalNot later than 90 days after the date of enactment of this section, the Secretary of Transportation shall issue regulations that require in accordance with this section all commercial aircraft that must carry both a cockpit voice recorder and digital flight data recorder to be equipped with a second recorder system that utilizes deployable combination cockpit voice and digital flight data recording technology. This system shall be in addition to the current mandated fixed cockpit voice recorder and digital flight data recorder units on commercial aircraft. This second deployable recorder system shall be mounted as far rear on the airframe as practicable. 
(2)Minimum capabilitiesThe deployable recording system shall be— 
(A)capable of recording all mandatory data parameters covering the previous 25 hours of operation and all cockpit audio, including controller-pilot data link messages for the previous 2 hours of operation; 
(B)powered by the electrical bus to provide the maximum reliability for operation without jeopardizing service to essential or emergency loads; and 
(C)provided with an independent power source that is located with the combination recorder and that automatically engages and provides 10 minutes of operation whenever normal aircraft power ceases. 
(b)Schedule for installation of second combined systemThe regulations shall require the installation of the deployable combination recorder system required under this section on commercial aircraft that are ordered by an air carrier on or after January 1, 2007. 
(c)DefinitionsIn this section, the following definitions apply: 
(1)Commercial aircraftThe term commercial aircraft means— 
(A)a jet aircraft with 10 or more seats or greater than 12,500 pound maximum takeoff weight; and 
(B)a propeller driven aircraft with greater than 19 seats or greater than 19,000 pound maximum takeoff weight. 
(2)Deployable recorder systemThe term deployable recorder system means a digital flight data recorder, cockpit voice recorder and emergency locator transmitter housed as one unit within an assembly that is designed to be mounted conformal to the surface of the airframe, eject from the aircraft upon accident and fly away from the crash site, and float indefinitely on water.. 
(b)Conforming amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
44729. Installation of additional flight recorders. 
4.Purchase of fixed and deployable recorder systemsThe Secretary of Transportation shall purchase and make available, at no cost, to an air carrier (as defined in section 40102 of title 49, United States Code) such deployable recorder systems as may be necessary for the air carrier to comply with the regulations issued under section 44729 of such title. 
5.Reimbursement of aircraft manufacturersThe Secretary of Transportation shall reimburse aircraft manufacturers owned or controlled by a citizen of the United States (as defined in section 40102 of title 49, United States Code) for engineering, certification, and installation costs they incur in developing and installing deployable recorder systems to comply with the regulations issued under section 44729 of such title. 
 
